Citation Nr: 1708150	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-28 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to December 1971.  This included service within the Republic of Vietnam from January 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision denied service connection for posttraumatic stress disorder (PTSD), depression, and hypertension.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file includes additional VA treatment records.  In general, these treatment records are duplicative of those in the claims file and were reviewed by the RO in the October 2011 statement of the case.  

The issues of entitlement to service connection for depression and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

A diagnosis of PTSD conforming to the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria has not been rendered during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

1. VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection, and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran with a notification letter in February 2008, prior to the initial decision on the claims in November 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the February 2008 letter, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, and VA medical records have been associated with the file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The record further includes written statements provided by the Veteran.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was also afforded a VA examination in September 2011 in connection with his claim being decided herein.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and opinion are adequate to decide the issue of entitlement to service connection for PTSD because they are predicated on a review of the claims file, as well as on a psychological examination during which a history was solicited from the Veteran.  Specifically, the examiner reviewed the Veteran's VA treatment records and the SSA treatment records.  Her opinion also sufficiently addresses the central medical issue in this case, namely, whether the Veteran has a diagnosis for PTSD.  The examiner further supported that opinion with a thoroughly explained rationale, allowing the Board to make a fully informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for PTSD has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is cognizant that service connection for depression is remanded below for an addendum opinion from the September 2011 VA examiner regarding the etiology of that disorder.  However, that opinion will have no bearing on the outcome of the claim of service connection for PTSD as she has already ruled out a PTSD diagnosis, which is the central issue in the decision below.  The addendum opinion regarding the etiology of the Veteran's depression will not be relevant to whether the Veteran has a diagnosis of PTSD.  Thus, the Board finds no impediment to adjudicating the Veteran's PTSD claim as it is not inextricably intertwined with his depression claim.  See generally Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are 'inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

As will be discussed below, there are several VA treatment records supporting the examiner's conclusion.  As there are no definitive diagnoses of record for PTSD during the appellate period, nothing in the record otherwise triggers the need for an etiological opinion regarding PTSD.  Therefore, the Board concludes that a remand to obtain any such opinion would be futile with respect to the claim of entitlement to service connection for PTSD decided below.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

VA has further assisted the Veteran throughout the course of this appeal by providing him with the October 2011 statement of the case, which informed him of the laws and regulations relevant to his claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

2. Law and Analysis

The Veteran seeks service connection for PTSD based upon his service in the Republic of Vietnam.  He has consistently described a fire in the tower he was positioned in for guard duty and an enemy attack on a convoy.  The Veteran described theses stressors in April 2008 and September 2011 stressor statements, and reiterated the description of these stressors to the September 2011 VA examiner.  At the September 2011 VA examination, he further described shelling and a helicopter attack to the examiner.  

Nevertheless, the most probative evidence of record confirms that the Veteran is not diagnosed with PTSD.  He filed this claim in January 2008.  Thus, the evidence of record must show a diagnosis of PTSD in close proximity thereto or at some point thereafter.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link established by medical evidence between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the DSM criteria.  Id.; 38 C.F.R. § 4.125(a).  

The September 2011 VA examiner specified in her examination report that she used the PTSD diagnostic criteria of the DSM.  However, that examiner found no diagnosis for PTSD based on the DSM criteria.  Specifically, the Veteran does not persistently re-experience his stressors.  Hence, criterion B of the DSM is not met.  While the Veteran did exhibit efforts to avoid thoughts or feelings associated with his stressors and hypervigilance, he did not exhibit efforts to avoid activities or people that arouse recollections of the trauma, an inability to recall an important aspect of the trauma, markedly diminished interest in significant activities, feelings of detachment or estrangement from others, a restricted range of affect, difficulty falling or staying asleep, irritability, angry outbursts, or exaggerated startle response.  Hence, criterion C and D of the DSM is not met.  The examiner therefore concluded that the Veteran does not meet the full criteria for a PTSD diagnosis.  

Moreover, the Veteran has not been shown to have a confirmed diagnosis of PTSD under the DSM in any of the other medical evidence of record.  While the Veteran reported an in-service diagnosis of PTSD and current VA treatment for PTSD to his April 2007 SSA examiner, the service treatment records do not reflect that diagnosis and the VA treatment records do not reflect that treatment.  The Veteran briefly sought VA treatment for depression from July 2002 through September 2002.  However, those treatment records make no reference to PTSD symptoms or a PTSD diagnosis.  In fact, the Veteran screened negative for PTSD in October 2004 and June 2007.  

There is one positive PTSD screening in May 2006.  A PTSD screening merely identifies PTSD symptoms, and does not amount to an actual diagnosis of PTSD (and specifically one in accordance with the DSM criteria); rather, it suggests that follow-up may be indicated.  In any view of the matter, the Veteran sought no follow up mental health treatment, and went on to screen negative for PTSD in June 2007 as stated above.  Thus, the Board affords the May 2006 PTSD screening little probative weight.

Further, although not directly on point as to the existence of a PTSD diagnosis, the Veteran's treatment records lend support to the lack of a psychological condition.  For example, healthcare providers at the Birmingham VA Medical Center (VAMC) consistently commented on the lack of emotional or psychological barriers to learning from September 2006 through October 2011.  (See, e.g., Birmingham VAMC treatment records dated September 2006, October 2006, November 2006, December 2006, January 2007, February 2007, April 2007, July 2007, October 2007, February 2008, April 2008, June 2008, July 2008, October 2008, January 2009, May 2009, January 2010, July 2010, July 2011, and October 2011).  The Veteran's healthcare providers at the Tuscaloosa VAMC similarly recorded his psychological presentation as appropriate in their review of his systems from May 2006 through July 2007.  (See, e.g., Tuscaloosa VAMC treatment records dated May 2006, August 2006, January 2007, June 2007, and July 2007).  In December 2003, a Tuscaloosa VAMC Optometrist specifically noted the lack of any psychological symptoms in the review of the Veteran's systems.  The Tuscaloosa VAMC healthcare providers further noted a lack of depression in October 2003 and February 2005.  

The Board notes that the Veteran's SSA records reflect an Axis I diagnosis for PTSD in an April 2007 examination report; however, that diagnosis was made "by history," and did not address the DSM criteria for PTSD.  In other words, the SSA examiner made that diagnosis based on the Veteran's statements that he had both been diagnosed with PTSD and had received outpatient psychiatric care while in the Army.  As discussed above, the service treatment records reflect no such diagnosis and the VA treatment records reflect no such treatment.  The Veteran has never reported this in-service diagnosis or VA treatment to the RO, and there is no indication that there are any outstanding service treatment records or VA treatment records that would show as much.  Indeed, the Veteran has not identified any outstanding records that would show a diagnosis for PTSD.  Therefore, the April 2007 SSA diagnosis was made based on an inaccurate factual premise and has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  

In sum, there is no PTSD diagnosis of record made in accordance with the DSM criteria, and no PTSD diagnosis at all during the pendency of the claim.  In fact, there is no mental health treatment of any kind within the appellate period.  The Board highlights that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain, 21 Vet. App. 319.  

The Board has also considered the Veteran's lay assertions that he currently has PTSD that is related to his military service.  Lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by a veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  In this case, the Board has found that the Veteran's lay statements are less probative than the post-service medical evidence discussed above that demonstrates that the Veteran does not meet the DSM criteria for PTSD.  In addition, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f).

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran has not been diagnosed with PTSD as required under 38 C.F.R. §§ 3.304(f), 4.125(a).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  

As the preponderance of the evidence weighs against the claim for service connection of PTSD, the benefit-of-the-doubt rule does not apply, and service connection for PTSD is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

Initially, as discussed above, the September 2011 VA examiner offered a thorough discussion of the diagnostic criteria for PTSD, yet made a diagnosis for major depressive disorder rather than PTSD based upon her psychological examination of the Veteran.  The examiner stopped short of offering a medical nexus opinion for depression.  Remand is required for obtaining that opinion.  

Similarly, the Veteran had an August 2008 VA examination in connection with his claim for diabetes.  That report also noted the Veteran's diagnosis for hypertension, and his report of uncontrolled blood pressure since his diagnosis for diabetes.  However, that examiner concluded that diabetes had not caused the Veteran's hypertension based on his diagnosis for hypertension years prior to his diabetes diagnosis.  The September 2011 hypertension examiner agreed.  Yet neither examiner discussed direct service connection as argued by the Veteran in his January 2008 statement, or secondary service connection based on aggravation.  Where an examiner finds that a service-connected disability did not cause a claimed disorder, it is not clear that aggravation has been addressed.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Accordingly, a remand is required for an addendum opinion.  

While on remand, the AOJ should take the opportunity to update the Veteran's VA treatment records.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should obtain and associate with the claims file any outstanding VA medical records dated from October 2011 to the present.

2.  The AOJ should obtain an addendum opinion from the September 2011 VA PTSD examiner or another suitably qualified examiner if that individual is unavailable.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, SSA records, post-service VA treatment records, and lay assertions.  

The examiner should state whether it is at least as likely as not that depression or any other psychiatric disorder (other than PTSD) manifested during service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

In rendering this opinion, the examiner should address the Veteran's August 2011 written statement that he began suffering from depression within one year of his December 1971 separation from service.  The examiner should also note that VA treatment records show treatment for depression from July 2002 through September 2002, including the Veteran's July 2002 report to his mental healthcare providers that he had experienced two episodes of depression since the age of 26 (or roughly late 1972 or early 1973 based on his October 1946 date of birth).  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The AOJ should obtain an addendum opinion from the September 2011 VA hypertension examiner or another suitably qualified examiner if that individual is unavailable.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, SSA records, post-service VA treatment records, and lay assertions.  

The examiner should state whether it is at least as likely as not that the Veteran currently has hypertension that is due to his herbicide exposure in service or is otherwise causally or etiologically related to his military service  (regardless of the fact that such a disorder may not be presumed to be associated with herbicide exposure).  It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.  

The examiner should state also whether it is at least as likely as not that the Veteran has hypertension that is either caused by or is permanently aggravated by his service-connected diabetes.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

In rendering this opinion, the examiner should address the VA treatment records discussing the Veteran's blood pressure readings in the context of his treatment for hyperglycemia; including the October 2004 prescription for Metformin, June 2005 report of a medical history involving diabetes, and the May 2006 assessment for diabetes.  

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of the evidence of record.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


